In proceedings inter alla (1) to validate petitions nominating appellant and a copetitioner, Jeanette P. Kostyrka, as candidates of the Stray Eagle Party in the village election to be held on March 18, 1975 for certain public offices in the Village of Lynbrook, namely, appellant for trustee and said copetitioner for mayor, and (2) to invalidate petitions nominating respondent Becker for mayor and respondents Buzzeo, Arndt ‘and Leeds for trustees, candidates of the Lynbrook Independent Party, Inc., the appeal is from a judgment of the Supreme Court, Nassau County, entered March 12, 1975, which dismissed the petition in the proceedings. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Martuscello, Christ and Benjamin, JJ., concur.